DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 2 are rejected under 35 U.S.C. 103(a) as being unpatentable over Inokichi in combination with Nishikawa as evident from Sorrentinoand further in combination with US Patent 3,327,038 to Fox et al., (hereinafter “Fox”).
As discussed in the previous office actions, Inokuchi discloses a method of processing PET foam sheet comprising: conveying a stream of PET polymeric material and blowing agent in an extruder and forming a PET polymeric foam sheet.  See the entire document.  The reference further discloses  introducing the blowing agent mixture into the polymeric material in the extruder through a port to form the stream of polymeric material and blowing agent. See, for example, illustrative and comparative embodiment.

The molten solution is extruded through a extrusion die, thus inherently nucleating the solution. As expressly discussed in the instant application, “the solution may experience a rapid pressure drop which induces nucleation when passing through the die.”  See [0029]. (The reference is with respect to corresponding US PGPub  20120232175.)  Clearly, the process of Inokuchi discloses and expressly discusses extrusion through a die to a region of a much lower pressure, which pressure drop causes the nucleation as supported by the discussion of the instant specification.
While disclosing extruding molten polyester through a die, the Inokuchi references do not expressly disclose dies with convergent geometry.  However dies with convergent geometry are known in the art. (Some are disclosed in figure of Nishikawa).  For example, Fox expressly disclose that use of dies with converging geometry in extruding foams 
Therefore, using dies of converging geometry in invention of Inokuchi  would have been obvious to achieve all of the advantages  disclosed in Fox.
With respect to the limitation of forming a single-phase solution from the stream of polymeric material and blowing agent in the extruder, the single phase solution of PET and CO2 (and N2) at the level of the blowing agents used and the extrusion temperatures disclosed in Inokuchi is inherently formed due to high solubility and diffusivity of both carbon dioxide and nitrogen in molten PET.  See, also Sorrentino for evidence and support.   Based on temperatures the extrusion is conducted in the process of Inokuchi, the solubility properties of CO2 and N2 in PET (as per evidence in Sorrentino) the examiner’s believe is fully supported by  the existing record.
It is noted that the applicants did not disclose or specify any parameters/conditions that would govern formation of a single phase solution, implying that common extrusion conditions for PET and use of specified amounts of CO2 and N2 would inherently result in formation of such single phase solution. It is further noted that the only illustrative 
The burden is shifted to the applicants to provide factual evidence that the extruded compositions of Inokuchi do not form a single phase solution. 
The reference further discloses foams with small cell size corresponding to the claimed cell size and claimed density.  See  illustrative/comparative examples. 
The reference further discloses foamed articles in the form of a sheet.  See examples.   
The   Inokuchi reference expressly discloses suitability of either carbon dioxide or nitrogen as blowing agents, in the amounts that correspond to the claimed amounts of foaming agents.  See col. 8, lines 32, and col 8, lines  66 -68. This expressed disclosure of two functional equivalent blowing agents makes it obvious to use any combinations of 
In addition, use of mixed blowing agents as claimed would have been obvious from the teachings  of Nishikawa.  Nishikawa expressly discloses that use of mixed carbon dioxide and nitrogen as blowing agents in ratios of between 1:9 to 9:1 (which is inclusive of the claimed ratios, and further expressly states that  “In the case that the thermoplastic resin for the expanded product is a polyester resin such as PET, PBT or polylactic acid, a polycarbonate, a polyamide or the like, the combination use of carbon dioxide and nitrogen as the blowing agents is more preferable than the single use of carbon dioxide, because the combination use permits the formation of the fine cells and the increase of the cell density.” Col. 10, lines 7-19.  Thus use of a mixture of carbon dioxide and nitrogen in the claimed ratios would have been even further obvious in inventions disclosed by Inokuchi in view of the teachings of Nishikawa expressly disclosing that combined blowing agents result in improved foam properties.  In view of expressly disclosed amounts of blowing agent such as, for example, from 0.05 and the ratios that are disclosed by Nishigawa, the amounts of N2 in the compositions corresponding to the claimed, i.e., 
The reference does not address the properties of the sheet, such as “free of corrugation”, however, since the process disclosed in Inokuchi alone or as  modified by Nishikawa and Fox is substantially identical to the process as claimed and disclosed in the instant specification, the claimed characteristics are reasonable believed to be inherent properties of the resulting foams as obtained via the process substantially identical to the process of the instant specification.  The burden id shifted to the applicants to provide factual evidence to the contrary.
Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over  Inokichi in combination with Nishikawa as evident from Sorrentino and further in combination with Fox and further in combination with Johnson.
The rejection stands as per reasons of record and discussion above.
.

Claims  1,2 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over  Johnston in combination with Nishikawa as evidence by Sorrentino  and further in combination with Fox
 As discussed in the previous office actions, Johnson discloses a method of processing PET foam sheet comprising: conveying a stream of PET polymeric material and blowing agent in an extruder and forming a PET polymeric foam sheet.  See the entire document.  The reference further discloses  introducing the blowing agent mixture into the polymeric material in the extruder through a port to form the stream of polymeric material and blowing agent and forming a solution from the stream of 
The molten solution is extruded through a extrusion die, thus inherently nucleating the solution.   
The molten solution is extruded through a extrusion die, thus inherently nucleating the solution. As expressly discussed in the instant application, “the solution may experience a rapid pressure drop which induces nucleation when passing through the die.”  See [0029]. (The reference is with respect to corresponding US PGPub  20120232175.)  Clearly, the process of Johnston discloses and expressly discusses extrusion through a die to a region of a much lower presuure, which pressure drop causes the nucleation as supported by the discussion of the instant specification.
The density of foamed sheets is disclosed in col. 2, lines 23-24 overlaps with the claimed density making the claimed density at least obvious.
The reference further discloses foamed articles in the form of a sheet and thermoformed.  See illustrative examples.   
The   Johnston  reference expressly discloses suitability of either carbon dioxide or nitrogen as blowing agents, in the amounts that 
In addition, use of mixed blowing agents as claimed would have been obvious from the teachings  of Nishikawa.  Nishikawa expressly discloses that use of mixed carbon dioxide and nitrogen as blowing agents in ratios of between 1:9 to 9:1 (which is inclusive of the claimed ratios, and further expressly states that  “In the case that the thermoplastic resin for the expanded product is a polyester resin such as PET, PBT or polylactic acid, a polycarbonate, a polyamide or the like, the combination use of carbon dioxide and nitrogen as the blowing agents is more preferable than the single use of carbon dioxide, because the combination use permits the formation of the fine cells and the increase of the cell density.” Col. 10, lines 7-19.  Thus use of a mixture of carbon dioxide and nitrogen in the claimed ratios would have been even further obvious in inventions disclosed by Johnston  in view of the teachings of Nishikawa expressly disclosing that combined blowing agents result in improved foam properties. With respect to the limitation of  “wherein the nitrogen is present in an amount less than about 0.25% by weight of polymeric stream and 

With respect to the limitation of forming a single-phase solution from the stream of polymeric material and blowing agent in the extruder, the single phase solution of PET and CO2 (and N2) at the level of the blowing agents used and the extrusion temperatures disclosed in Johnston (and above the melting point of PET) is inherently formed due to high solubility and diffusivity of both carbon dioxide and nitrogen in molten PET.  See, also Sorrentino for evidence and support. 
Based on temperatures the extrusion is conducted in the process of Inokuchi, the solubility properties of CO2 and N2 in PET (as per evidence 
It is noted that the applicants did not disclose or specify any parameters/conditions that would govern formation of a single phase solution, implying that common extrusion conditions for PET and use of specified amounts of CO2 and N2 would inherently result in formation of such single phase solution. It is further noted that the only illustrative example (in which a single for solution is formed) utilizes only PET and the blowing agent and does not specify any processing conditions, thus further implying that commonly used PET extrusion conditions are sufficient to create such single phase solution for the claimed combination of PET and the claimed amounts of CO2 and N2.  If this is not the case, the applicants failed to claim and disclose an essential element that is necessary to achieve such single phase solution. 
The burden is shifted to the applicants to provide factual evidence that the extruded compositions of Johnston do not form a single phase solution. 

While disclose extruding molten polyester through a die, the references do not expressly disclose dies with convergent geometry.  
Therefore, using dies of converging geometry in invention of Johnston would have been obvious to achieve all of the advantages  disclosed in Fox.

The reference does not address the properties of the sheet, such as “free of corrugation” or the cell size of the foams, however, since the process disclosed in  Johnston alone or as  modified by Nishikawa (and Fox) is substantially identical to the process as claimed and disclosed in the instant specification, the claimed characteristics are reasonable believed to be inherent properties of the resulting foams as obtained via the process substantially identical to the process of the instant specification.  The burden id shifted to the applicants to provide factual evidence to the contrary.
s  1,2, and 13  are rejected under 35 U.S.C. 103(a) as being unpatentable over  Hayashi in combination with Nishikawa as evidenced by Sorrentino and further in combination with Fox.
As discussed in the previous office actions, Hayashi discloses a method of processing PET foam sheet comprising: conveying a stream of PET polymeric material and blowing agent in an extruder and forming a PET polymeric foam sheet.  See the entire document.  The reference further discloses  introducing the blowing agent mixture into the polymeric material in the extruder through a port to form the stream of polymeric material and blowing agent and forming a single-phase solution from the stream of polymeric material and blowing agent in the extruder. See illustrative examples, entire document. The molten solution is extruded through a extrusion die, thus inherently nucleating the solution.   The density of foamed sheets and expansion ration disclosed in illustrative examples fully correspond to the claimed density.
The reference further discloses foamed articles in the form of a sheet and thermoformed.  See illustrative examples.   
With respect to limitation of extruding solution through a die “into atmospheric condition”  Hayashi discloses extruding the molten blend from 
 The   Hayashi  reference expressly discloses suitability of either carbon dioxide or nitrogen as blowing agents, in the amounts that correspond to the claimed amounts of foaming agents.  See col. 5, lines  63-64 and col. 6, lines first full paragraph.  See also examples. . This expressed disclosure of two functional equivalent blowing agents makes it obvious to use any combinations of such agents in any respective amounts with reasonable expectation of   success.  
In addition, use of mixed blowing agents as claimed would have been obvious from the teachings  of Nishikawa.  Nishikawa expressly discloses that use of mixed carbon dioxide and nitrogen as blowing agents in ratios of between 1:9 to 9:1 (which is inclusive of the claimed ratios, and further expressly states that  “In the case that the thermoplastic resin for the expanded product is a polyester resin such as PET, PBT or polylactic acid, a polycarbonate, a polyamide or the like, the combination use of carbon dioxide and nitrogen as the blowing agents is more preferable than the single use of carbon dioxide, because the combination use permits the formation of the fine cells and the increase of the cell density.” Col. 10, lines 7-19.  Thus use of a mixture of carbon dioxide and nitrogen in the 
With respect to the limitation of forming a single-phase solution from the stream of polymeric material and blowing agent in the extruder, the single phase solution of PET and CO2 (and N2) at the level of the blowing agents used and the extrusion temperatures disclosed in Johnston (and above the melting point of PET) is inherently formed due to high solubility and diffusivity of both carbon dioxide and nitrogen in molten PET.  See, also Sorrentino for evidence and support. 
Based on temperatures the extrusion is conducted in the process of Hyashi, the solubility properties of CO2 and N2 in PET (as per evidence in Sorrentino) the examiner’s believe is fully supported by  the existing record.
It is noted that the applicants did not disclose or specify any parameters/conditions that would govern formation of a single phase solution, implying that common extrusion conditions for PET and use of specified amounts of CO2 and N2 would inherently result in formation of such single phase solution. It is further noted that the only illustrative 
The burden is shifted to the applicants to provide factual evidence that the extruded compositions of Johnston do not form a single phase solution. 

While disclose extruding molten polyester through a die, the references do not expressly disclose dies with convergent geometry.  However dies with convergent geometry are well known in the art . (Some are disclosed in figure of Nishikawa For example, Fox expressly disclose that use of dies with converging geometry in extruding foams based on thermoplastic polymers helps to control the density and thickness of the foamed extruded sheets.  See Fox, the entire document.
Therefore, using dies of converging geometry in invention of Hayashi would have been obvious to achieve all of the advantages disclosed in Fox.

The reference does not address the properties of the sheet, such as “free of corrugation” or the cell size of the foams (only stating that the cells are small), however, since the process disclosed in Hayashi alone or as  modified by Nishikawa (and Fox) is substantially identical to the process as claimed and disclosed in the instant specification, the claimed characteristics are reasonable believed to be inherent properties of the resulting foams as obtained via the process substantially identical to the process of the instant specification.  The burden id shifted to the applicants to provide factual evidence to the contrary.


Response to Arguments
Applicant's arguments filed 11-4-2021 have been fully considered but they are not persuasive. The applicants argue that the combined teachings of the cited references fails to teach or suggest all the limitations of amended claim 1, and specifically the limitations of “an inner passageway of a die that extends at an angle away from the center line of between 30 degrees and 60 degrees” as now claimed.

The applicants argue that the die geometry as now claimed contributes to forming a PET polymeric foam sheet substantially free of corrugation and a thickness variation of less than 10%.  There is absolutely no evidence on the record that such die geometry provides any unexpected results or performs better than any other known dies.    The specification discusses the die geometry and states that “The passageway has a shape and dimensions (die geometry) to control the shape of the extrudate.  In certain preferred embodiments, the die geometry may be selected to provide conditions that are conducive to forming the desired PET foam characteristics (e.g., small cell size, low density, substantially free of corrugation).” (Emphasis added).
There claimed die geometry just represented one of the preferred embodiments that may contribute to the properties of the final product, but no evidence that such geometry is necessary in providing the product with the claimed properties or that any unexpected results are achieved by using a die with the claimed geometry are presented on the record. 
The invention as claimed is still considered to be unpatentabl e over the combined teachings of the cited references. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-5186875 and US -5718927 disclose extrusion dies with the claimed geometry.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



ISZ